DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 03 November 2020 with respect to the specification and drawings have been fully considered and are deemed to overcome the previous objections. 
Applicant’s amendments filed 03 November 2020 with respect to the claims have been fully considered and are deemed to overcome the previous objections and 112(b) rejections.

Response to Arguments
Applicant's arguments filed 03 November 2020 stating “neither applied reference discloses at least one contact bearing and at least one non-contact bearing, wherein the at least one contact bearing permanently and physically contacts the shaft” and “In each reference, the contact bearings selectively and temporarily contact the shaft” have been fully considered. The Office agrees and withdraws the previous anticipation rejections over Lewis and Brunet. New rejections necessitated by these amendments are set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 5,977,677 - hereafter referred to as Henry) in view of Lewis et al. (US 5,347,190 - hereafter referred to as Lewis; previously cited).

In reference to claim 1
Henry discloses:
A bearing arrangement comprising:
a shaft (16);
at least one contact bearing (i.e., auxiliary bearing units 30,31) and at least one non-contact bearing (i.e., magnetic bearings 25,27), wherein the at least one contact bearing permanently and physically contacts (see Figure 5 and col.4:ll.49-50) the shaft. 
a controller (200) configured to control the at least one non-contact bearing.

Henry does not disclose:
the controller configured to control a magnitude of a restoring force applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter such that a stiffness of the shaft is modified such that one or more resonance frequencies of the shaft are moved away from one or more external forcing frequencies.

Lewis discloses:
a bearing arrangement comprising a shaft (see Figure 1) supported by at least one non-contact bearing (10,11,12) and a controller (see col.10:ll.13-19) configured to control a force (see col.10:ll.64-67) applied to the shaft by the at least one non-contact bearing (i.e., one of the bearings 10,11, or 12) in accordance with a sensed parameter (see col.10:ll.27-30) in order to avoid excessive vibrations (see col.10:ll.46-52).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the arrangement of Henry to control the force applied to the shaft by the non-contact bearings based on a sensed parameter, as disclosed Lewis, for the purpose of permitting active control of the stiffness / natural frequency of the shaft / arrangement in order to avoid undesirable or excessive vibrations.

Henry in view of Lewis therefore addresses:
the controller (Henry - 200, as modified by Lewis) configured to control a magnitude of a restoring force (i.e., magnetic force) applied to the shaft (Henry - 16) by the at least one non-contact bearing (Henry – magnetic radial bearings 25,27) in accordance with a sensed parameter (see Lewis col.10:ll.27-30) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13; also see Lewis col.10:ll.30-31 and note that the magnetic bearings 10,11,12 interact with shaft 1 and/or disks/masses 15,18 of shaft 1; also see Lewis Abstract ll.5-7) of the shaft is modified such that one or more resonance frequencies of the shaft are moved away (see Lewis col.10:ll.27-39)(note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) from one or more external forcing frequencies (i.e., frequencies resulting in worse vibrations - see Lewis col.10:ll.34-39).

In reference to claim 2
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one contact bearing (Henry - 30,31) comprises one of a journal bearing and a rolling bearing (see Henry Figure 5 and col.4:ll.44-45).

In reference to claim 3
Henry in view of Lewis addresses:
The arrangement according to claim 2, wherein the rolling bearing (Henry - 30,31) comprises (see Henry Figure 5 and col.4:ll.44-45) one or more of a roller bearing, a ball bearing (fig. 5), a spherical bearing (fig. 5) and a taper bearing.

In reference to claim 4
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one non-contact bearing (Henry - 25,27) comprises a magnetic bearing.



In reference to claim 6 
Henry in view of Lewis addresses:
The arrangement according to claim 4, wherein the controller (Henry - 200, as modified by Lewis) is configured to control voltage and / or current (see Lewis col.11:ll.1-14) through one or more bearing magnetic windings (i.e., coils 29-32 - Lewis Figure 2)(note: “windings” are inherent to Henry magnetic bearings 25,27 owing to the their being actively controlled by Henry controller 200) to control the restoring force.

In reference to claim 8 
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter comprises one or more of a shaft displacement (see Lewis col.9:ll.8-11), a shaft speed and a shaft rotational or vibrational frequency.

In reference to claim 11 
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter comprises a vibrational displacement (see Lewis col.9:ll.8-11)(note: any sensing of displacement accounts for all contributions to such displacement, including vibrational contributions) of the shaft (Henry - 16).

In reference to claim 12 
Henry in view of Lewis addresses:
The arrangement according to claim 11, wherein the controller (Henry - 200, as modified by Lewis) is configured (see Lewis col.10:ll.34-39) to alter the restoring force to a value that results in a minimum vibrational displacement (note: minimizing vibration, as in Lewis, necessarily results in minimizing displacement associated with such vibration).

In reference to claim 13 
Henry in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one non-contact bearing (Henry - 25,27) includes two or more non-contact bearing that are -4-New U.S. Patent Applicationlocated at different positions along the shaft (Henry - 16), and the at least one contact bearing (Henry - 30,31) includes two or more contact bearings that are located at different positions along the shaft (fig. 3a).

In reference to claim 14 
Henry in view of Lewis addresses:
The arrangement according to claim 13, wherein at least one (Henry - 25) of the two or more non-contact bearings (Henry - 25,27) is provided at a position between (see Henry Figure 3a) two contact bearings (Henry - 30,31) of the two or more contact bearings (Henry - 30,31).

In reference to claim 15 
Henry in view of Lewis, as combined in the rejection of claim 1, addresses:
A method of controlling a bearing arrangement supporting a shaft (Henry - 16), the bearing arrangement comprising at least one contact bearing (Henry - 30,31) and at least one non-contact bearing (Henry - 25,27), wherein the at least one contact bearing permanently and physically contacts (see Henry Figure 5 and col.4:ll.49-50) the shaft, the method comprising: 
controlling (see Lewis col.10:ll.13-19) a magnitude of a restoring force (i.e., magnetic force) applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter (see Lewis col.10:ll.27-30) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13; also see Lewis col.10:ll.30-31 and note that the magnetic bearings 10,11,12 interact with shaft 1 and/or disks/masses 15,18 of shaft 1; also see Lewis Abstract ll.5-7) of the shaft is modulated such that a resonant shaft rotational frequency is moved away (see Lewis col.10:ll.27-39)(note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) from a driving frequency (i.e., any frequency resulting in worse vibrations - see Lewis col.10:ll.34-39).

In reference to claim 16 
Henry in view of Lewis addresses:
A gas turbine engine (11 - Henry Figure 2) comprising the bearing arrangement in accordance with claim 1.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Lewis and further in view of Norris et al. (US 8,028,513 - hereafter referred to as Norris; previously cited).

In reference to claim 5
Henry in view of Lewis addresses:
The arrangement according to claim 1.

Henry in view of Lewis does not address:
the at least one non-contact bearing comprises an air bearing.

Norris discloses:
a gas turbine engine comprising a bearing (44) that can be realized as either a gas bearing or a magnetic bearing (see col.2:ll.37-38).

It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Henry discloses a magnetic bearing. Norris indicates that a magnetic bearing and an air bearing are interchangeable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Henry in view of Lewis by substituting an air bearing for the magnetic bearing.

In reference to claim 7
Henry in view of Lewis and Norris addresses:
The arrangement according to claim 5, wherein the controller (Henry - 200, as modified by Lewis) is configured to control air pressure and / or air flow to control the restoring force (note: an air bearing, as in Norris, uses air pressure instead of magnetism and, thus, the combination of Lewis in view of Norris provides the “restoring force” via such air pressure).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Lewis and in further view of Veillette (US 3,937,533; previously cited). 

In reference to claim 9 
Henry in view of Lewis and Norris addresses:
The arrangement according to claim 1.

Henry in view of Lewis and Norris does not address:
the controller is configured to utilise one or more sensitivity parameters based on a model of the shaft.



Veillette discloses:
a bearing arrangement comprising a magnetic bearing (10) for supporting a rotor (i.e., the assembly of shaft 28 and extensions 42,44,46), wherein the magnetic bearing alters the stiffness of the rotor in order to alter the natural frequency thereof (see e.g. col.1:ll.49-51) in response to sensed shaft speed (see col.8.ll.14-41) in order to avoid a resonance condition.



Henry in view of Lewis and Veillette therefore addresses:
wherein the controller (Henry - 200, as modified by Lewis and Veillette) is configured to utilise one or more sensitivity parameters (see Veillette col.8:ll.24-38) based on a model (note: a “model” in some sense is required to identify natural frequencies of a shaft / rotor to be avoided, as in Veillette) of the shaft and / or further components which relates (see Veillette col.8:ll.14-38) sensed shaft speeds and / or vibrations to a bearing restoring force magnitude required to achieve a demanded stiffness variation.

In reference to claim 10 
Henry in view of Lewis and Veillette addresses:
The arrangement according to claim 9, wherein the controller (Henry - 200, as modified by Lewis and Veillette) is configured (see Veillette col.8:ll.14-41) to utilise the one or more sensitivity parameters to generate a calculated restoring force to adjust the sensitivity parameters to measured conditions, such that the one or more resonant frequencies lie away from a sensed driving frequency by a target frequency difference.

Claims 1-4, 6, 8, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Care et al. (US 6,378,293 - hereafter referred to as Care; previously cited) in view of Lewis.

In reference to claim 1
Care discloses:
A bearing arrangement comprising:
a shaft (i.e., second shaft 19)(note: the “second shaft” is incorrectly labeled in Figure 1 using reference character “17”, which is also used to identify “low pressure turbine”);
at least one contact bearing (i.e., rolling element 29) and at least one non-contact bearing (i.e., electromagnetic bearing 28), wherein the at least one contact bearing permanently and physically contacts (see col.3:ll.22-29) the shaft;
a controller (57,59) configured to control the at least one non-contact bearing.

Care does not disclose:
the controller configured to control a magnitude of a restoring force applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter such that a stiffness of the shaft is modified such that one or more resonance frequencies of the shaft are moved away from one or more external forcing frequencies.

Lewis discloses:
a bearing arrangement comprising a shaft (see Figure 1) supported by at least one non-contact bearing (10,11,12) and a controller (see col.10:ll.13-19) configured to control a force (see col.10:ll.64-67) applied to the shaft by the at least one non-contact bearing (i.e., one of the bearings 10,11, or 12) in accordance with a sensed parameter (see col.10:ll.27-30) in order to avoid excessive vibrations (see col.10:ll.46-52).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the arrangement of Care to control the force applied to the shaft by the non-contact bearings based on a sensed parameter, as disclosed Lewis, for the purpose of permitting active control of the stiffness / natural frequency of the shaft / arrangement in order to avoid excessive vibrations.

Care in view of Lewis therefore addresses:
the controller (Care - 57,59, as modified by Lewis) configured to control a magnitude of a restoring force (i.e., magnetic force) applied to the shaft (Care - 19) by the at least one non-contact bearing (Care - 28) in accordance with a sensed parameter (see Lewis col.10:ll.27-30) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13; also see Lewis col.10:ll.30-31 and note that the magnetic bearings 10,11,12 interact with shaft 1 and/or disks/masses 15,18 of shaft 1; also see Lewis Abstract ll.5-7) of the shaft is modified such that one or more resonance frequencies of the shaft are moved away (see Lewis col.10:ll.27-39)(note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) from one or more external forcing frequencies (i.e., frequencies resulting in worse vibrations - see Lewis col.10:ll.34-39).

In reference to claim 2
Care in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one contact bearing (Care - 29) comprises one of a journal bearing and a rolling bearing (i.e., a rolling element).

In reference to claim 3
Care in view of Lewis addresses:
The arrangement according to claim 2, wherein the rolling bearing (Care - 29) comprises one or more of a roller bearing (i.e., a rolling element), a ball bearing, a spherical bearing and a taper bearing.

In reference to claim 4
Care in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one non-contact bearing (Care - 28) comprises a magnetic bearing.

In reference to claim 6 
Care in view of Lewis addresses:
The arrangement according to claim 4, wherein the controller (Care - 57,59, as modified by Lewis) is configured to control voltage and / or current (see Lewis col.11:ll.1-14) through one or more bearing magnetic windings (i.e., coils 29-32 - Lewis Figure 2)(note: “windings” are inherent to Care electromagnet 28) to control the restoring force.

In reference to claim 8 
Care in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter comprises one or more of a shaft displacement (see Lewis col.9:ll.8-11), a shaft speed and a shaft rotational or vibrational frequency.

In reference to claim 11 
Care in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter comprises a vibrational displacement (see Lewis col.9:ll.8-11)(note: any sensing of displacement accounts for all contributions to such displacement, including vibrational contributions) of the shaft (Care - 19).

In reference to claim 12 
Care in view of Lewis addresses:
The arrangement according to claim 11, wherein the controller (Care - 57,59, as modified by Lewis) is configured (see Lewis col.10:ll.34-39) to alter the restoring force to a value that results in a minimum vibrational displacement (note: minimizing vibration, as in Lewis, necessarily results in minimizing displacement associated with such vibration).

In reference to claim 15 

A method of controlling a bearing arrangement supporting a shaft (Care - 19), the bearing arrangement comprising at least one contact bearing (Care - 29) and at least one non-contact bearing (Care - 28), wherein the at least one contact bearing permanently and physically contacts the shaft, the method comprising: 
controlling (see Lewis col.10:ll.13-19) a magnitude of a restoring force (i.e., magnetic force) applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter (see Lewis col.10:ll.27-30) such that a stiffness (note: the application of force alters the stiffness of an object - see Applicant’s disclosure at pg.13:ll.11-13; also see Lewis col.10:ll.30-31 and note that the magnetic bearings 10,11,12 interact with shaft 1 and/or disks/masses 15,18 of shaft 1; also see Lewis Abstract ll.5-7) of the shaft is modulated such that a resonant shaft rotational frequency is moved away (see Lewis col.10:ll.27-39)(note: changing the stiffness of an object necessarily results in changing the resonant / natural frequencies thereof) from a driving frequency (i.e., any frequency resulting in worse vibrations - see Lewis col.10:ll.34-39).


In reference to claim 16 
Care in view of Lewis addresses:
A gas turbine engine (10 - Care) comprising the bearing arrangement in accordance with claim 1.

In reference to claim 17 
Care in view of Lewis addresses:
The gas turbine engine according to claim 16, wherein the engine comprises at least one compressor (12 - Care) and at least one turbine (16 - Care) interconnected by a main engine shaft (Care - 19), wherein the main engine shaft comprises the shaft (Care - 19) of the bearing arrangement.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Care in view of Lewis and Norris.

In reference to claim 5
Care in view of Lewis addresses:
The arrangement according to claim 1.

Care in view of Lewis does not address:
the at least one non-contact bearing comprises an air bearing.

Norris discloses:
a gas turbine engine comprising a bearing (44) that can be realized as either a gas bearing or a magnetic bearing (see col.2:ll.37-38).

It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Care discloses a magnetic bearing. Norris indicates that a magnetic bearing and an air bearing are interchangeable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Care in view of Lewis by substituting an air bearing for the magnetic bearing.

In reference to claim 7

The arrangement according to claim 5, wherein the controller (Care - 57,59, as modified by Lewis) is configured to control air pressure and / or air flow to control the restoring force (note: an air bearing, as in Norris, uses air pressure instead of magnetism and, thus, the combination of Lewis in view of Norris provides the “restoring force” via such air pressure).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Care in view of Lewis and Veillette. 

In reference to claim 9 
Care in view of Lewis addresses:
The arrangement according to claim 1.

Care in view of Lewis does not address:
the controller is configured to utilise one or more sensitivity parameters based on a model of the shaft.

Veillette discloses:
a bearing arrangement comprising a magnetic bearing (10) for supporting a rotor (i.e., the assembly of shaft 28 and extensions 42,44,46), wherein the magnetic bearing alters the stiffness of the rotor in order to alter the natural frequency thereof (see e.g. col.1:ll.49-51) in response to sensed shaft speed (see col.8.ll.14-41) in order to avoid a resonance condition.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Care in view of Lewis to configure the controller to include a control scheme in which a sensed shaft speed is used to determine the “restoring force”, as disclosed by Veillette, for the purpose of permitting active control of the stiffness / natural frequency of the shaft / arrangement in order to avoid a resonance condition.

Care in view of Lewis and Veillette therefore addresses:
the controller (Care - 57,59, as modified by Lewis and Veillette) is configured to utilise one or more sensitivity parameters (see Veillette col.8:ll.24-38) based on a model (note: a “model” in some sense is required to identify natural frequencies of a shaft / rotor to be avoided, as in Veillette) of the shaft (Care - 19).

In reference to claim 10 
Care in view of Lewis and Veillette addresses:
The arrangement according to claim 9, wherein the controller (Care - 57,59, as modified by Lewis and Veillette) is configured (see Veillette col.8:ll.14-41) to utilise the one or more sensitivity parameters to generate a calculated restoring force to adjust the sensitivity parameters to measured conditions, such that the one or more resonant frequencies lie away from a sensed driving frequency by a target frequency difference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

	
	/J. Todd Newton/             Primary Examiner, Art Unit 3745